DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/28/2021 has been entered. Applicant has amended claims 1, 11, and 20. Claims 21 has been cancelled. New claims 22 and 23 have been added. Claims 1-3, 5-13, 15-20 and 22-23 are currently pending in the instant application, 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/28/2021, with respect to claims 1-3, 5-13, 15-20 and 22-23 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-3, 5-13, 15-20 and 22-23 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-13, 15-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ganti generally teaches query comprising a set of keywords may be applied to a data set having various attributes, but it may be difficult to determine the query predicates intended for each keyword (e.g., the attributes targeted by each keyword, and the values of those attributes satisfying the keyword.) The meaning of a keyword of interest may be inferred from a set of query pairs, comprising a background query (comprising a set of keywords excluding the keyword of interest) and a foreground query (comprising the same set of keywords but also including the keyword of interest.).

The cited prior art when considered individually or in combination does not teach the claimed invention seen in independent claims 1, 11, and 20. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166